WAIVER AGREEMENT This Waiver(this “Agreement”) is made and entered into as of the 30th day of June, 2008, by and between Cistera Networks, Inc., a Nevada corporation (the “Company”), and Roaring Fork Capital SBIC, LP, a Delaware limited partnership (“Roaring Fork”). Recitals Whereas, Roaring Fork purchased a Convertible Promissory Note in the original principal amount of $1,000,000 (the “Note”) and a warrant to purchase 1,000,000 shares of the Company’s common stock (the “Warrant”) from the Company in April 2007; Whereas, in connection with the purchase of the Note and the Warrant, the Company and Roaring Fork entered into a letter agreement dated April 5, 2007; Whereas, the Company is providing temporary incentive to its investors by lowering the conversion price of outstanding notes (including the Note) and by lowering the exercise price of outstanding warrants (including the Warrant) (the “Incentive”); Whereas, Roaring Fork has accepted the Incentive with respect to that portion of the principal amount of the Note equal to $800,000, including all accrued but unpaid interest and penalties with respect to that portion of the principal, and delivered to the Company an the Allonge to Promissory Note attached as Appendix A; Whereas, Roaring Fork has also accepted the Incentive with respect to the entire Warrant and has determined to purchase an additional 300,000 shares of the Company’s common stock at $.30 per share resulting from its exercise of the Warrant; as provided under the Incentive; Whereas, in connection with its acceptance of the Incentive, conversion of the Note, exercise of the Warrant and purchase of additional shares, Roaring Fork has delivered to the Company payment of $490,000 and the Company will issue to deliver to Roaring Fork an aggregate of 3,259,424 shares of the Company’s common stock (the “Shares”), of which 1,959,424 shares result from the conversion of the Note and 1,300,000 shares result from the exercise of the Warrant and purchase of additional shares pursuant to the Incentive. Whereas, in connection with the aforementioned transaction, the Company has requested that Roaring Fork waive the Company’s obligation to register the Shares, and Roaring Fork has agreed to provide such waiver as set forth in this Agreement. Agreement Now, Therefore, in consideration of the mutual promises, covenants and agreements set forth herein, the sufficiency of which the parties acknowledge, the parties hereby agree as follows: 1.Termination of Registration Obligation and Damages.The Company’s obligation to register the shares of common stock underlying the Note and the Warrant is terminated, and damages related thereto are hereby waived, and the Company shall deliver to Roaring Fork an irrevocable instruction letter to the Company’s transfer agent to issue to Roaring Fork 58,777 shares of the Company’s common stock within five business days of the date of this Agreement.The other provisions of the letter agreement dated April 5, 2007 between the Company and Roaring Fork remain in full force and effect. 2.Representations, Warranties and Covenants of the Company.
